DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to recite “wherein the at least one leveling foot is unconnected to a surface upon which the medical fluid delivery machine is supported”. The original disclosure sets forth that the at least one leveling foot 150 is directly connected to the tray 100 (as seen in Fig 5) and tray 100 has a surface 102 (as seen in Fig 2 and described in the paragraph 83 as being “a thickened block of material having sides 106 and forming female threads to receiving leveling feet” – therefore, the “surface” is akin to the combination of all outer faces of tray 100) upon which the medical fluid delivery machine 20 is supported (as seen in Fig 1); therefore, one of ordinary skill in the art would interpret the claimed surface 102 of the disclosed invention as being connected to the leveling foot 150. Accordingly, the claimed recitation that the two are “unconnected” does not appear to be supported by the original disclosure and thus does not comply with the written description requirement. Claim 2-10 are rejected due to their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to recite “wherein the at least one leveling foot is unconnected to a surface upon which the medical fluid delivery machine is supported, and wherein the at least one leveling foot is configured to be translated onto and translated away from the surface”. It is unclear how the at least one leveling foot can both be “unconnected” to the surface and “translated onto” the same surface as claimed since being translated “onto” the surface requires the at least one leveling foot to be on (or “connected to”) the surface. As set forth in the 112(a) rejection above, the claimed “unconnected” configuration does not appear to be supported by the original disclosure; rather, the original disclosure sets forth that the at least one leveling foot 150 is directly connected to tray 100 which possesses surface 102 (which is described in the specification as comprising both upper and lower faces) which supports the medical fluid delivery machine 20. Since the original disclosure shows the leveling foot 150 is directly connected to a lower face of the surface 102 of the tray 100 and the medical fluid delivery machine 20 sits directly upon an upper face of the surface 102 of the tray 100, the quoted limitation is interpreted as reciting “wherein the at least one leveling foot is not directly connected to an upper face of a surface upon which the medical fluid delivery machine is supported, and wherein the at least one leveling foot is configured to be translated onto and translated away from the surface”. Claims 2-10 are rejected due to their dependence on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Szpara et al. (PG PUB 2017/0319768) in view of Fallon et al. (PG PUB 2011/0040242).
Re claim 1, Szpara discloses a medical fluid delivery system (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising: a source of purified water 66 (Para 126); a source of concentrate 84a (Para 130) for mixing with water from the source of purified water (Para 142); a disposable set 40 including a pumping portion 42, a water line 64b in fluid communication with the source of purified water and the pumping portion (as seen in Fig 1), a concentrate line 86 in fluid communication with the concentrate source and the pumping portion (as seen in Fig 1), and a mixing container 62 in fluid communication with the pumping portion (as seen in Fig 1); a medical fluid delivery machine 20 including, a pump actuator (“pneumatic pump chambers located at housing 24 of cycler 20”, Para 124) operable with the pumping portion of the disposable set, and a mixing pan (the upper surface of housing 24 of machine 20, as seen in Fig 1)) configured to support the mixing container (as seen in Fig 1). Szpara does not disclose at least one leveling foot positioned and arranged such that the mixing pan is oriented in a desired pitch or level for mixing the concentrate and purified water, wherein the at least one leveling foot is unconnected to a surface upon which the medical fluid delivery machine is supported, and wherein the at least one leveling foot is configured to be translated onto and translated away from the surface (as interpreted in the manner set forth in the 112(b) rejection above). 
Fallon, however, teaches a system (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) that comprises a medical fluid delivery machine 4 (comparable to machine 20 of Szpara) comprising a pump actuator (inherent in “PD cycler”, Para 27) and a mixing pan (the upper surface of machine 4, as seen in Fig 1) and a cart 10 comprising at least one leveling foot 6 (“the connecting members 6 may be adjustable in length so that the height of the top shelf 2 may be raised or lowered”, Para 29) and a surface (the combination of all outer faces of shelf 2; it is noted that, as set forth in the 112(a) rejection above, Applicant’s “surface” is akin to the combination of all outer faces of a tray/shelf), wherein the at least one leveling foot is positioned and arranged such that the mixing pan is oriented at a desired pitch or level for mixing the concentrate and purified water (as set forth in Para 29, the feet 6 are arranged parallel to each other and perpendicular to upper shelf 2 and bottom shelf 8 which are themselves parallel to each other; since the claim does not set forth what the value of the “desired” pitch or level, one of ordinary skill in the art would recognize that this limitation is met since “a desired pitch or level” could be 0 degrees or a value of approximately 0 degrees and this “pitch or level” is achieved by the feet 6), wherein the at least one leveling foot is unconnected to (interpreted as set forth in the 112(b) rejection above as meaning “not directly connected to an upper face of”) the surface upon which the medical fluid delivery machine is supported (as seen in Fig 1) (as seen in Fig 8 and described in Para 30, the at least one foot 6 is directly connected to a lower face of the surface of shelf 2 via recessed portions 32 and not directly connected to an upper face of the surface of shelf 2), and wherein the at least one leveling foot is configured to be translated onto and translated away from the surface (as seen in Fig 4,5 and 8 and described in Para 30, end 20 of foot 6 includes threading on its inside and is “screwed into” recessed portions 32 on the bottom face of the surface of shelf 2; one of ordinary skill in the art would recognize that a screwing connection results in translation of the foot 6 both onto and away from the surface of shelf 2) for the purpose of optimizing treatment for the patient (Para 29). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Szpara to include a cart having at least one leveling foot, as taught by Fallon, for the purpose of optimizing treatment for the patient (Para 29). It is reiterated that this modification incorporates the entire cart 10 of Fallon into the system of Szpara.
Re claim 2, as set forth in the rejection of claim 1 above, Szpara discloses all the claimed features except at least one leveling foot; therefore, Szpara fails to disclose that the at least one leveling foot is connected to a housing of the medical fluid delivery machine. Fallon, however, teaches that the cart 10 that comprises the at least one leveling foot 6 (and that was incorporated into the system of Szpara in the rejection of claim 1) provides the at least one leveling foot such that it is connected to a housing of the medical fluid delivery machine (as seen in Fig 1 of Fallon, the at least one leveling foot 6 is connected to the housing of the machine 4 via surface 2). Since claim 1 incorporates the entire cart 10 into Szpara’s system, this limitation is taught by Fallon. The same motivation applied in the rejection of claim 1 applies to claim 2. 
Re claim 3, as set forth in the rejection of claim 1 above, Szpara discloses all the claimed features except at least one leveling foot; therefore, Szpara fails to disclose that the at least one leveling foot is connected to a leveling tray upon which the medical fluid delivery machine is set for treatment. Fallon, however, teaches that the cart 10 that comprises the at least one leveling foot 6 (and that was incorporated into the system of Szpara in the rejection of claim 1) also includes a leveling tray 2 (Fig 1) upon which the medical fluid delivery machine is set for treatment (as seen in Fig 1). Since claim 1 incorporates the entire cart 10 into Szpara’s system, this limitation is taught by Fallon. The same motivation applied in the rejection of claim 1 applies to claim 3. 
Re claim 4, as set forth in the rejections of claims 1 and 3 above, Szpara discloses all the claimed features except at least one leveling foot and a leveling tray; therefore, Szpara fails to disclose that the leveling tray is provided with at least one hook for supporting at least one fluid container including a container for the source concentrate. Fallon, however, teaches that the cart 10 that comprises the at least one leveling foot 6 and the leveling tray 2 (and that was incorporated into the system of Szpara in the rejection of claim 1) also provides the leveling tray with at least one hook 16 (Fig 1,2) for supporting at least one fluid container including a container for a source of concentrate (as seen in Fig 1 supporting containers 24) for the purpose of allowing the containers to be hung near the machine (as seen in Fig 1, Para 28). Since claim 1 incorporates the entire cart 10 into Szpara’s system, this limitation is taught by Fallon. In addition to the motivation cited for including the cart 10 in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Szpara to include a cart with hooks, as taught by Fallon, for the purpose of allowing the containers to be hung near the machine (as seen in Fig 1, Para 28).  
Re claim 5, Szpara discloses that the source of purified water includes a water purifier or a container 66 for the purified water (Para 126). As set forth in the rejection of claim 4 above, Szpara does not disclose at least one hook; therefore, Szpara fails to disclose that the at least one hook is configured to support the container for the purified water. Fallon, however, teaches that the cart 10 that comprises the hooks 16 (and that was incorporated into the system of Szpara in the rejection of claim 1) provides the hooks such that they are configured to support containers of fluid including a container for purified water (as seen in Fig 1). Since claim 1 incorporates the entire cart 10 into Szpara’s system, this limitation is taught by Fallon. In addition to the motivation cited for including the cart 10 in the rejection of claim 1, the same motivation applied in the rejection of claim 4 applies to claim 5.   
Re claim 7, as set forth in the rejections of claims 1 and 3 above, Szpara discloses all the claimed features except at least one leveling foot and a leveling tray; therefore, Szpara fails to disclose that the leveling tray includes a border extending from the medical fluid delivery machine, the border forming at least one aperture allowing access to adjust the at least one leveling foot. Fallon, however, teaches that the cart 10 that comprises the at least one leveling foot 6 and the leveling tray 2 (and that was incorporated into the system of Szpara in the rejection of claim 1) provides the leveling tray with a border (the portion of tray 2 outside the bolded polygon in annotated Fig A below) extending from the medical fluid delivery machine (as seen in Fig 1), the border forming at least one aperture 32 (Fig 8) allowing access to adjust the at least one leveling foot (Para 30) for the purpose of changing the height of the leveling tray without needing any tools, complex mechanisms, or excessive physical strength (Para 30). Since claim 1 incorporates the entire cart 10 into Szpara’s system, this limitation is taught by Fallon. In addition to the motivation cited for including the cart 10 in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Szpara to include a cart with a leveling tray with a border forming at least one aperture allowing access to adjust at least one leveling foot, as taught by Fallon, for the purpose of changing the height of the leveling tray without needing any tools, complex mechanisms, or excessive physical strength (Para 30). 

    PNG
    media_image1.png
    339
    811
    media_image1.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Szpara et al. (PG PUB 2017/0319768)/Fallon et al. (PG PUB 2011/0040242) in view Greenblatt (US Pat 4,539,005).
Re claim 6, Szpara/Fallon disclose all the claimed features except that the leveling tray includes at least one hook receiving location positioned and arranged to removably receive the at least one hook. Greenblatt, however, teaches providing a surface 46 (Fig 2,5) with a plurality of hook receiving locations 47-1,47-2, 47-3 (Fig 2), each positioned and arranged to removably receive a hook 44 (Fig 2,5) (Col 6, Lines 14-31) for the purpose of allowing the hook position to be customized based on the bag size (Col 6, Lines 32-36 and Lines 47-52). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Szpara/Fallon to include the leveling try with at least one hook receiving location positioned and arranged to removably receive the at least one hook, as taught by Greenblatt, for the purpose of allowing the hook position to be customized based on the bag size (Col 6, Lines 32-36 and Lines 47-52).  

Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PG PUB 2013/0106609) in view of Szpara et al. (PG PUB 2017/0319768) and Mazoch (US Pat 1,437,670).
Re claim 1, Singh discloses a medical fluid delivery system (as seen in Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising: a first source of fluid 122 (two sources 122 are shown hanging from hooks 123 on the left-hand side of the system in Fig 1; the “first source of fluid” is the source 122 on the left); a second source of fluid 122 (two sources 122 are shown hanging from hooks 123 on the right-hand side of the system in Fig 1; the “second source of fluid” is the source 122 on the right); a disposable set 112+126+128+130+132 (Fig 3) including a pumping portion 112 (Fig 3), a first line 126 (multiple lines 126 are seen in Fig 3, the “first line” is one of these) in communication with the first source of fluid and the pumping portion (as seen in Fig 1,3; Para 54); a second line 126 (multiple lines 126 are seen in Fig 3, the “second line” is another of these) in communication with the second source of fluid and the pumping portion (as seen in Fig 1,3; Para 54); and a mixing container 124 in fluid communication with the pumping portion (as seen in Fig 1; Para 54); a medical fluid delivery machine 100 including, a pump actuator 110 (Fig 3) operable with the pumping portion of the disposable set (Para 55), and a mixing pan 116 (Fig 3) configured to support the heater/mixing container (as seen in Fig 1); at least one leveling foot 54 (disclosed as “casters” in Para 46) positioned and arranged such that the mixing pan is oriented at a desired pitch or level (since the claim does not set forth what the value of the “desired” pitch or level, one of ordinary skill in the art would recognize that this limitation is met since “a desired pitch or level” could be 0 degrees or a value of approximately 0 degrees and this “pitch or level” is achieved by the feet 54), wherein the at least one leveling foot is unconnected to (interpreted as set forth in the 112(b) rejection above as meaning “not directly connected to an upper face of”) a surface (the combination of all outer faces of tray 56, as seen in Fig 2; it is noted that, as set forth in the 112(a) rejection above, Applicant’s “surface” is akin to the combination of all outer faces of a tray/shelf) upon which the medical fluid delivery machine is supported (as seen in Fig 1), and wherein the at least one leveling foot is configured to be translated away from the surface (since the surface of tray 56 is movable along leadscrew 64, as described in Para 50). Singh does not disclose that the first source of fluid is a source of purified water or that the second source of fluid is a source of concentrate for mixing with water from the water source; accordingly, Singh does not disclose that the first line is a water line, that the second line is a concentrate line, or that the mixing pan is for mixing the concentrate and the purified water; Singh also does not explicitly disclose that the at least one leveling foot is configured to be translated onto the surface.
Szpara, however, teaches a substantially similar medical fluid delivery system (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising a source of purified water 66 (Para 126), a source of concentrate 84a (Para 130) for mixing with water from the source (Para 142) and a disposable set 40 comprising a pumping portion 42, a water line 64b, a concentrate line 86 and a mixing container 62, wherein the mixing container lies atop a medical fluid delivery machine 20 (as seen in Fig 1) and allows for mixing the concentrate and the purified water (Para 142) for the purpose of providing a system that reduces significantly both the amount of dialysis solution stored and handled by patients and the amount of waste produced (Para 25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Singh to include the first source as a source of purified water, the second source as a source of concentrate, the first line as a water line, the second line as a concentrate line, and the mixing container as one that mixes the concentrate and the water, as taught by Szpara, for the purpose of providing a system that reduces significantly both the amount of dialysis solution stored and handled by patients and the amount of waste produced (Para 25). Singh as modified by Szpara does not explicitly disclose that the at least one leveling foot is configured to be translated onto the surface.  
Mazoch, however, teaches a system (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising a surface (the combination of outer faces that form table top 1 and skirt 2) and at least one leveling foot 13 (disclosed as “casters” in lines 76-80 of page 1) that are removable from the surface (lines 76-80 of page 1) such that they are configured to be translated onto and away from the surface (lines 76-80 of page 1 disclose that the casters 13 are removable; therefore, one of ordinary skill in the art would recognize that if they are removable then they are able to be translated onto the surface) for the purpose of allowing the table to be rendered stationary if so chosen (lines 76-80 of page 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Singh to include its casters such that they are removable (and thus configured to be translated onto and away from the surface), as taught by Mazoch, for the purpose of allowing the table to be rendered stationary if so chosen (lines 76-80 of page 1).
Re claim 3, Singh discloses a leveling tray 56 upon which the medical fluid delivery machine is set for treatment (as seen in Fig 1), and wherein the at least one leveling foot is connected to the leveling tray (as seen in Fig 2).
Re claim 8, Singh discloses that the medical fluid delivery machine or the leveling tray includes a level detector (“position sensors”, Para 104).
Re claim 9, Singh discloses that the medical fluid delivery machine includes a control unit (“software”, Para 52) and a level detector (“position sensors”, Para 104) in operable communication with the control unit (Para 52,104).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PG PUB 2013/0106609)/Szpara et al. (PG PUB 2017/0319768)/Mazoch (US Pat 1,437,670) in view of Shener et al. (PG PUB 2007/0078370).
Re claim 10, Singh discloses that the medical fluid delivery machine includes a user interface 118 (Fig 3) in operable communication with the control unit (Para 55) and that the control unit is configured to generate at least one audio, visual or audiovisual message via the user interface (Para 55), but Singh/Szpara/Mazoch do not explicitly disclose that the message is generated upon communication with the level detector. Shener, however, teaches a medical fluid delivery machine 100 (Fig 1A) that includes a user interface 281 (Fig 2A) that is in operable communication with a control unit 200 (Fig 1A) (Para 71), the control unit configured to generate at least one audio, visual or audiovisual message via the user interface based upon communication with the level detector (Para 71, “control unit 200 is also capable of automatically sensing the fluid bag height above the control unit 200 and can give the user a visual and/or audible alarm if the height is insufficient”) for the purpose of informing the user if the fluid bag is at an adequate height for the procedure (Para 23). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Singh/Szpara/Mazoch to include the control unit such that it generates the message upon communication with the level detector, as taught by Shener, for the purpose of informing the user if the bags are at an adequate height for the procedure (Para 23).

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Fallon does not disclose that its connecting members 6 (which read upon the claimed “at least one foot” in the rejections above) are “unconnected from the supporting surface 8” as claimed or that they can “translate on and off the surface”, the Examiner respectfully notes that, due to the amendments made to the claims in the 8/23/2022 filing, surface 8 is not used in the present rejections to read on any of the claimed features. Rather, it is the surface of tray/shelf 2 that is used to read on the “surface” of the present claims. Therefore, this argument is moot in view of the present rejections.
Regarding Applicant’s argument that Singh’s leadscrew 64 is not “unconnected from the supporting surface 52” as claimed or that it can “translate on and off the surface”, the Examiner respectfully notes that, due to the amendments made to the claims in the 8/23/2022 filing, leadscrew 64 and surface 52 are not used in the present rejections to read on any of the claimed features. Rather, it is the casters 54 that are used to read on the “at least one leveling foot” and the surface of tray/shelf 5 that is used to read on the “surface” of the present claims. Therefore, this argument is moot in view of the present rejections.
Regarding Applicant’s argument that Szpara, Fallon and/or Singh do not disclose that the at least one leveling foot is “positioned and arranged such that the mixing pan is oriented at a desired pitch or level for mixing the concentrate and purified water” as recited in claim 1, the Examiner respectfully disagrees. The claim does not recite what degree the “desired” pitch or level is; since the structures reading on the “at least one leveling foot” in the above rejections allow for the mixing pan to be oriented at a pitch or level of 0 degrees or approximately 0 degrees, this limitation is met. 
Regarding Applicant’s argument that “it is only the inventors that have developed and claimed a system wherein a mixing pan holding a mixing container is oriented at a desired pitch or level for mixing concentrate and purified water”, the Examiner notes that this argument is moot because the rejections are not required to teach the desirability of leveling for mixing a concentrate with water. Rather, the prior art is only required to teach that the at least one leveling foot is positioned and arranged so that it is structurally capable of enabling the mixing pan to be oriented at a desired pitch or level. The recitation that the position is “desired” “for mixing the concentrate and purified water” is akin to an intended use or outcome of the claimed invention, and it has been held that  the recitation of the intended use or outcome of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; if the prior art structure is capable of performing the intended use, then it meets the claim. Since the feet set forth in the above rejections can orient the mixing pan at a pitch or level of 0 degrees or approximately 0 degrees, they meet the limitation as claimed since a user could desire a pitch or level of 0 degrees or approximately 0 degrees. 
Regarding Applicant’s argument that Fallon’s at least one leveling foot 6 is not “connected to a housing of the medical fluid delivery machine” as recited in claim 2 because “tray 2 of Fallon is not a part of the housing of machine 4”, the Examiner respectfully disagrees. The leveling foot 6 is indirectly connected to the housing of machine 4 via tray 2 because foot 6 is directly connected to tray 2 and the machine 4 is frictionally directly connected to the tray 2 because it sits directly upon tray 2; as written, the claim does not require the at least one foot be directly connected to a housing of the medical fluid delivery machine.
Regarding Applicant’s argument that Singh’s at least one leveling foot 64 is not “connected to a housing of the medical fluid delivery machine” as recited in claim 2, this argument is moot as leadscrew 64 is not used to read on the “at least one leveling foot” in the present rejections.
Regarding Applicant’s remark that the “previous arguments regarding claims 7 and 9 are incorporated herein by reference”, the Examiner notes that the responses to these arguments set forth in the last Office Action are maintained. Since no new arguments are presented to these claims, they are not further addressed and the Applicant is referred to the response provided in the 8/9/2022 Detailed Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783